UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6728



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LITTLE TOM CHILDRESS,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.      Jackson L. Kiser, Senior
District Judge. (CR-94-106; CA-00-937)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Little Tom Childress, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Little Tom Childress seeks to appeal the district court’s

orders denying his motion to reopen the appeal time to allow him to

appeal the denial of his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.    28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

the district court on the merits absent “a substantial showing of

the denial of a constitutional right.”     28 U.S.C. § 2253(c)(2)

(2000).   A prisoner satisfies this standard by demonstrating that

reasonable jurists would find that his constitutional claims are

debatable and that any dispositive procedural rulings by the

district court are also debatable or wrong.      See Miller-El v.

Cockrell, 537 U.S. 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

          We have independently reviewed the record and conclude

that Childress has not made the requisite showing.    The issue of

whether the district court properly denied Childress a further

extension of time to appeal the denial of his § 2255 motion, beyond

the extension already granted by the district court pursuant to

Fed. R. App. P. 4(a), previously was considered by this court and

determined adversely to Childress. United States v. Childress, No.

03-6077 (4th Cir. 2003) (unpublished). This court will not revisit


                                - 2 -
that issue.        Boeckenhaupt v. United States, 537 F.2d 1182, 1183

(4th       Cir.   1976).*   Accordingly,   we   deny   a   certificate   of

appealability and dismiss the appeal.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




       *
      We note that Childress filed a series of five notices of
appeal and only the last one was docketed as such and referred to
this court. However, because Childress challenges in his informal
brief only the district court’s decision denying him a second
extension of time to appeal the denial of his § 2255 motion, our
review is limited to that issue. See 4th Cir. R. 34(b).

                                   - 3 -